Citation Nr: 0121010	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-13 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational assistance paid pursuant to Chapter 30, Title 38, 
United States Code in the amount of $8,340.30.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran had active military service from November 1974 to 
October 1997.

This matter arises from a February 2000 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein it was held that the appellant 
was at fault in creating an overpayment of education benefits 
and that the collection of the overpayment of 38 U.S.C.A. 
Chapter 30 educational assistance in the amount of $8,340.30 
would not violate the principles of equity and good 
conscience.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.


FINDINGS OF FACT

1.  In March 1999, the appellant was awarded Chapter 30 
educational assistance benefits for full-time undergraduate 
training for the period from February 1, 1999 to May 1, 1999 
for courses at Golden Gate University (GGU) at American Samoa 
Community College (ASCC) in Pago Pago, American Samoa, 
towards the completion of a bachelor's degree and 
subsequently a master's degree.  Enrollment certifications 
are also of record for training taken at ASCC from May 18, 
1998 to December 1998; the certifying official for this 
earlier training appears to have been the GGU coordinator.  
The appellant was also enrolled in a bachelor's degree 
program at Hawaii Pacific University (HPU) at the time.  

2.  In July 1999, the appellant was awarded benefits for the 
above training for classes taken from May 1, 1999 to July 24, 
1999; in September 1999, she was awarded Chapter 30 benefits 
for courses attended from July 24, 1999 to December 1999.

3.  In September 1999, RO was notified by the state approving 
agency (SAA) that ASCC was only approved for associate degree 
programs and not for bachelor's and master's degree programs; 
the SSA also informed the RO that there was not an approved 
GGU branch at ASCC for VA educational benefit purposes.

4.  In September 1999, the RO retroactively terminated the 
appellant's educational benefits effective from May 18, 1998, 
thereby resulting in an overpayment of Chapter 30 educational 
benefits in the amount of $8348.300 for training completed 
between May 18, 1998, to July 24, 1999. 

5.  The appellant was free from fraud, misrepresentation and 
bad faith in the creation of the overpayment.

6.  The appellant was not at fault in the creation of the 
overpayment.

7.  The appellant received VA educational assistance benefits 
to which she was not at the time entitled and failure to make 
restitution would result in unfair gain to the appellant.

8.  The appellant did not relinquish a valuable right or 
change her position in reliance on the erroneous benefits.  

9.  Collection of the debt would not deprive the appellant 
and her family of basic necessities by causing undue 
hardship.

10.  Waiver of recovery of the overpayment, in the amount of 
$8348.30 would not defeat the purpose for which the 
educational assistance program was created.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, in the amount of $8348.30 would not be 
against the principles of equity and good conscience.  38 
U.S.C.A. §§ 5107, 5302(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to a waiver of recovery of an overpayment of Chapter 
30 educational assistance benefits calculated in the amount 
of $8348.30.  During the pendency of the appellant's appeal, 
new legislation was passed that enhances the VA's duties to 
notify a claimant of the evidence necessary to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5103A (West Supp. 2001)).  The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the appellant's claim pursuant to the VCAA.  
However, prior to the enactment of the VCAA, the RO took 
action that is consistent with the notification and 
assistance provisions of the VCAA.  In any event, due to the 
disposition of this claim, the Board's decision to proceed in 
adjudicating the appellant's claim does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The appellant served on active duty November 1974 to October 
1997.  The appellant's eligibility for Chapter 30 educational 
assistance benefits was established in March 1999.  Based on 
an application for such benefits and enrollment 
certifications received in February 1999, June 1999, and 
August 1999, the RO awarded the appellant Chapter 30 benefits 
totaling $8,348.30 for enrollment extending from May 18, 
1998, through December 20, 1999.  The veteran's VA Form 22-
1999, enrollment certification forms, indicated that she was 
taking standard undergraduate programs at ASCC towards the 
completion of a "BBA/MBA" program.  These forms were 
processed by VA and the veteran was paid.  Enrollment 
certifications are also of record for training taken at ASCC 
from May 18, 1998 to December 1998; the certifying official 
appears to have been the GGU coordinator in that case.

However, in September 1999, the RO received information from 
the state accrediting agency that ASCC did not offer 
bachelor's or master's degree programs.  The veteran's 
educational benefits were thus terminated in October 1999 and 
she was informed that the benefits awarded to her for her 
training for the time period from May 1998 to July 1999 
resulted in an overpayment of $8,348.30, which she was now 
required to repay.  In February 2000, the Committee on 
Waivers and Compromises found the veteran at fault in the 
creation of the debt and that there was no evidence of 
hardship; thus collection of the debt was not against the 
principles of equity and good conscience.   

The veteran has, during the course of the adjudication of 
this matter, explained that she was taking courses at ASCC, 
but that the courses were actually being accepted and 
credited at GGU.  These institutions had entered into an 
agreement whereby GGU would offer a bachelor's program at 
ASCC in American Samoa.  The veteran, who is in fact the 
registrar at ASCC, provided extensive documentation of this 
agreement.  She has also explained that she was concurrently 
taking courses towards another bachelor's degree at HPU.  She 
explained further that she had devised this educational 
schedule so as to obtain her educational goal, a master's 
degree, before her Chapter 30 entitlement expired.  

The veteran has maintained that she took precautionary steps 
prior to enrolling in the courses for which she is now asked 
to repay the overpayment, as she wanted to be sure she could 
use her Chapter 30 entitlement to finance them.  Of record is 
an electronic communication dated in April 1998 between the 
certifying official at ASCC and the RO indicating that there 
were two possible ways to get certification for ASCC students 
taking courses at the ASCC branch location of GGU.  The RO 
informed that official that the California State Approving 
Agency (SAA) could approve GGU courses taught at ASCC, then 
the GGU veterans' representative would certify students 
taking their courses at the branch location.  The alternative 
was to have HPU (which was approved for VA benefits), as a 
parent institution, accept the courses taken at ASCC toward 
her degree at HPU; in that case, the certifying official 
would need to attach a copy of the parent school letter, 
indicating which courses were accepted, to the enrollment 
certification prepared by the ASCC certifying official. 

The appellant has acknowledged that she was provided with a 
copy of the April 1998 information from the RO at that time 
and that she elected to pursue the second option by attending 
GGU classes at the ASCC branch location and then have the 
courses accepted and credited toward her degree at HPU.  In 
support of her position, she submitted a December 1997 letter 
from HPU in which it was indicated that her degree plan had 
been updated to the Bachelor of Science in Business 
Administration degree; she was asked to advise them if she 
had access to a four-year institution as the degree required 
a minimum of 54 semester hours of upper division credits.  
She also submitted a June 1998 letter from HPU to the 
appellant that included a list of her remaining HPU course 
requirements and the GGU substitutes.  In a February 2000 
letter, the appellant argues that HPU agreed to accept her 
GGU courses taken at the ASCC branch location, and that she 
then took GGU classes through ASCC for 16 months from May 
1998 to September 1999 before she was suddenly told that the 
arrangement was not approved for VA benefits.  She has stated 
that her understanding was that if HPU would accept the GGU 
credits taken through the ASCC branch site, then such courses 
would be approved for VA benefits.

The Committee apparently found that because the information 
regarding the proper method for approval of her course of 
training had been communicated to her before she attended the 
classes in question, and because of her position as a 
registrar at ASCC, the appellant knew or should have known 
that the type of training she was pursuing was not approved 
for VA benefits.  The Committee therefore, found the 
appellant to have a high degree of fault in the creation of 
the overpayment in this case.  Parenthetically, the Board 
does note that in 2000, some adjustments in payment were made 
for training pursued from February 1999 to December 1999 at 
ASCC pursuant to a supplement enrollment with HPU as the 
parent institution.

At a hearing held in April 2001, the appellant testified 
before the undersigned Board Member that a waiver of recovery 
of her VA debt is warranted on the basis that she was not at 
fault in the creation thereof.  She explained that, at all 
times, the VA knew of her status as the registrar and that 
she was taking the courses at ASCC through GGU.  She also 
explained that she was doing everything in her power prior to 
enrollment to comply with the rules in order to assure that 
she would be paid and thought that she had, in fact, followed 
the proper method for payment pursuant to the information 
provided her by ASCC certifying official and the RO.  She 
argued that as there was an articulation agreement between 
GGU and ASCC during the training period in question, that 
agreement governed the acceptance and approval of courses.  
Finally, she asserted that in her duties as registrar, she 
had nothing to do with the approval of VA educational 
assistance benefits.  For the reasons that follow, the Board 
agrees that the veteran was not at fault, that recovery of 
the overpayment would be against the principles of equity and 
good conscience, and that waiver of recovery of the debt, in 
full, is warranted.  

The law provides that a finding of fraud, misrepresentation 
or bad faith precludes a grant of a waiver of recovery of an 
overpayment. 38 U.S.C.A.  § 5302(c) (West 1991); 38 C.F.R. § 
1.963(a) (2000).  In this case, the Committee found no fraud, 
misrepresentation or bad faith on the part of the veteran in 
the creation of the overpayment, and after reviewing the 
facts and circumstances of this case, the Board agrees with 
the Committee's conclusion.  Waiver of the recovery of the 
overpayment is thus not precluded under the provisions set 
forth in 38 U.S.C.A. § 5302(c).

To complete the analysis required to fully adjudicate the 
matter on appeal, the Board must determine whether recovery 
of the overpayment would be against the principles of equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
elements to be considered when applying the standard include: 
the fault of the debtor, the fault of the VA, whether 
recovery would nullify the objective for which benefits were 
intended, whether failure to make restitution would result in 
unfair gain to the debtor, whether the debtor relinquished a 
valuable right or changed his position by reason of having 
relied on the erroneous benefits, and whether collection 
would deprive the debtor and her family of basic necessities 
by causing undue hardship.  38 C.F.R. § 1.965(a).

It is clear in this case that the Committee found a high 
degree of fault on the appellant's part in that she was the 
registrar at ASCC and by virtue of the fact that the RO had 
provided information to her through the ASCC certifying 
official prior to her enrollment of the proper method for 
approval of the course of training that she wished to pursue.  

However, the Board does not concur in the assessment of such 
a degree of fault in the creation of the overpayment in this 
case on the part of the appellant.  Rather, it appears to the 
Board that the creation of the debt in this case appears to 
be more a matter of confusion on the part of both the ASCC 
certifying official and the appellant as to what should have 
been the proper course of action for course approval in this 
case.  In reviewing the record on appeal including the 
testimony provided by the appellant at a personal hearing, it 
is clear that the appellant believes that her benefits were 
terminated because ASCC was not an approved branch location 
of GGU.  She has repeatedly argued and has submitted evidence 
of an articulation agreement between the two institutions.  
However, what the RO has attempted to communicate to the 
appellant is that regardless of the agreement between the two 
schools, a particular degree program and facility has to be 
approved for VA benefits by the appropriate SAA, the 
California SAA in this case.  In other words, simply because 
students may take classes at ASCC that GGU has agreed to 
accept as part of a GGU degree program does not mean that GGU 
classes taken through ASCC are approved for VA benefits.  
Apparently, the GGU branch site location at ASCC was not 
approved by the California SAA for VA benefits.  Therefore, 
the RO was correct in terminating the appellant's benefits.  
Payment for courses taken at ASCC that were accepted by HPU, 
as an approved parent school, could, however, apparently be 
awarded as they were approved for VA benefits.  It appears 
that adjustments were later made in this regard with HPU 
being identified as the parent school.   

The Board notes further, that the certifying officials at 
ASCC and at GGU both signed respective VA Form 22-1999s for 
the training in question.  The Board observes that the 
certification is, in part, a certification on the part of 
that designated official that the course or courses certified 
are approved by the SAA and are generally acceptable to meet 
the requirements for the student's educational, professional, 
or vocational goal, and that the institution has exercised 
reasonable diligence in meeting all applicable requirements 
of Title 38, United States Code.  It is not clear from the 
record what impact these certification had on the appellant's 
assumption that the training in question was approved for VA 
benefits, but it is reasonable to assume that the enrollment 
certifications made by the appropriate certifying officials 
at ASCC and GGU had some impact and bearing on the 
appellant's actions as well as on the VA determination that 
the appellant was entitled to the claimed educational 
benefits.  

The Board finds that it cannot ascribe a large degree of 
fault to the appellant in this case as it appears that she 
took all reasonable and foreseeable action required of her 
based on her understanding of the proper method to obtain an 
award of VA educational benefits.  To impute additional 
responsibility or requirements to her appears to be misplaced 
since she has, from the record and as was apparent in her 
testimony, attempted to deal with the VA in a candid and 
forthright fashion.  The appellant has evidenced her 
misunderstanding of the requirements regarding approval of a 
degree program and/or facility for VA training and has 
provided documentation supportive of her assumption that she 
had followed the instructions provided to her by the RO.  The 
Board does note that the RO did impart the appropriate 
information to the appellant through ASCC's certifying 
official prior to her enrollment regarding the proper method 
to follow for approval of the training in question.  However, 
the Board finds the misunderstanding on the part of the 
appellant to be plausible given her explanation. The Board 
does not, thus, find fault on the part of the appellant in 
the creation of the debt in question.  

With regard to the remaining elements for consideration, the 
evidence discloses that the appellant clearly received 
educational benefits to which she was not entitled simply by 
virtue of the fact that they were not, it appears, approved 
through the appropriate channels.  Further, recovery of the 
overpayment would not defeat the purpose or objective of the 
program and it is clear that a waiver of recovery of the 
overpayment would result in the appellant's unjust 
enrichment.  In addition, there is no evidence of record on 
appeal to indicate that the appellant relinquished a valuable 
right or incurred a legal obligation as a result of her 
reliance on the additional benefits.  The only action taken 
by the appellant with regard to the mistakenly issued 
payments was utilizing them for education-related purposes.  
As to the element of undue financial hardship, the appellant 
does not allege that her living expenses exceed her monthly 
income.  There is no evidence or argument that her monthly 
income is insufficient to meet her family's basic necessities 
of life and requiring her to repay the indebtedness at issue 
would not cause her undue financial hardship.

Nonetheless, having considered the aforementioned elements 
collectively and having accorded greater weight to the 
element of fault (especially with regard to the appellant's 
lack thereof), the Board finds that recovery of the 
overpayment of $8,348.30 would be against the principles of 
equity and good conscience.  The evidence thus supports a 
waiver of recovery of that overpayment, and the appellant's 
claim should be granted.



ORDER

A waiver of recovery of an overpayment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, calculated in the amount of $8,348.30, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

